DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al; (Publication number: US 2013/0211971 A1), hereafter Lin, in view of KIM et al; (Publication number: US 2014/0132488 A1), hereafter Kim, in view of Kyu-Young KIM (Publication number: US 2014/0118269 A1), hereafter Kim ‘269

Regarding claim 1:
	Lin discloses a portable communication (Lin Figure 1 10) device comprising: a housing 12 (Lin Figure 1) and OLED display 24 (Lin [0051]).
	Lin does not disclose: i) the communication device further comprising: a flexible display accommodated in the housing, the flexible display including a front surface, a side surface extended from and at least partially angled with respect to the front surface, and a rear surface extended from and at least partially angled with respect to the side surface; and a window covering the flexible display, the window including a first portion covering the front surface, a second portion extended from the first portion and covering the side surface, and a third portion extending form the second portion and covering a portion of the rear surface, and ii) an elastic member disposed between the side surface of the flexible display and the second portion of the window.
	However, Kim discloses a display device having bent non-display area for reducing bezel width. More specifically, Kim discloses an OLED device 700 including a flexible display (Kim Figure 7 OLED device 700 includes a light emitting layer FL which bends such that the display extends across the lateral surface of the device) a front surface (Kim Figure 7 upper flat surface FDA), a side surface extended from and at least partially angled with respect to the front surface (Kim Figure 7 side surface SDA), and a rear surface extended from and at least partially angled with respect to the side surface (Kim Figure 7 lower display area BDA); and a window covering the flexible display (Kim Figure 7 cover plate CV is disposed over display FL), the window including a first portion covering the front surface (Kim Figure 7 – see CV in region corresponding to FDA), a second portion extended from the first portion and covering the side surface (Kim Figure 7 – see CV in region corresponding to SDA), and a third portion extending form the second portion and covering a portion of the rear surface (Kim Figure 7 – see CV in region corresponding to BDA).
	It would have been obvious to modify the communication device of Lin such that the communication device further comprises: a flexible display accommodated in the housing, the flexible display including a front surface, a side surface extended from and at least partially angled with respect to the front surface, and a rear surface extended from and at least partially angled with respect to the side surface; and a window covering the flexible display, the window including a first portion covering the front surface, a second portion extended from the first portion and covering the side surface, and a third portion extending form the second portion and covering a portion of the rear surface, as claimed. Those skilled in the art would appreciate reducing the size of the bezel area, thereby providing a larger display area on the same limited surface (Kim [0049]).
	Further, Kim ‘269 discloses a display device. More specifically, Kim ‘269 discloses an adhesive member 20 which is disposed between a flexible display 10 and second portion of window 50 (see for example Kim ‘269 Figure 7 illustrating adhesive between curved portion of the display and window).
	It would have been obvious to further modify Lin (in view of Kim) to include ii) an elastic member disposed between the side surface of the flexible display and the second portion of the window, as claimed. Those skilled in the art would appreciate the ability to reduce stress or delamination do to due to bending thereof.


Regarding claim 2:
	Lin (in view of Kim and Kim ‘269) discloses the portable communication device of claim 1, further comprising: a display support member disposed under the flexible display area such that the third portion of the window is at least partially disposed under the display support member (Kim Figures 7 and 8 – back plate BP is disposed below the display FL such that a portion of FL is disposed under the plate BP in the region corresponding to BDA).

Regarding claim 9:
	Lin (in view of Kim and Kim ‘269) discloses the portable communication device of claim 2, wherein the second portion of the window covers the side surface of the flexible display and a side surface of the display support member (Lin Figures 7 and 8 – CV wraps around side of BP and FL in the region SDA).

Regarding claim 10:
	Lin (in view of Kim and Kim ‘269) does not disclose the portable communication device of claim 1, further comprising: a display support member disposed under the flexible display such that the third portion of the window is at least partially disposed between the flexible display and the display support member.
	However, Kim discloses an alternative embodiment which includes a display support member disposed under the flexible display such that the third portion of the window is at least partially disposed between the flexible display and the display support member (Kim Figures 9 – 11; the window CV is  disposed between FL and BP in region Wd3), as claimed.
	It would have been obvious to further modify Lin (in view of Kim) to include a display support member disposed under the flexible display such that the third portion of the window is at least partially disposed between the flexible display and the display support member, as claimed. Those skilled in the art would appreciate the ability to provide a display panel across an entire upper surface, lateral sides, and an entire bottom surface, thereby increasing available display area for the user.



Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al; (Publication number: US 2013/0211971 A1), hereafter Lin, in view of KIM et al; (Publication number: US 2014/0132488 A1), hereafter Kim, in view of Kim ‘269 in view of Choi et al; (Publication number: US 2015/0160699 A1), hereafter Choi.

Regarding claim 3:
	Lin (in view of Kim and Kim ‘269) does not disclose the portable communication device of claim 2, wherein the window is adhered to the display support member via an adhesive member (Kim ‘269 Figure 7 adhesive 20) but does not disclose the adhesive composed of an elastic rubber or tape.
	However, Choi discloses an electronic device with curved display module and operating method thereof. More specifically, Choi discloses wherein the window is adhered to the display support member via an adhesive member composed of an elastic rubber or tape (Choi Figure 4C - display module 10 which includes window is adhered to body part 80 with tape).
	It would have been obvious to further modify Lin (in view of Kim and Kim ‘269) wherein the window is adhered to the display support member via an adhesive member composed of an elastic rubber or tape, as claimed, by simply and predictably substituting the adhesive material.

Regarding claim 4:
	Lin (in view of Kim and Kim ‘269) does not disclose the portable communication device of claim 2, wherein the third portion of the window includes an opening formed therein, wherein the display support member includes a fixing member, and wherein the window is disposed such that the fixing member is protruded through the opening.
 However, Choi discloses an electronic device with curved display module and operating method thereof.
More specifically, Choi discloses a display module 10 which includes an opening 31 configured to allow a connector 14 to pass through such that the display is connected to a flexible printed circuit board (Choi Figure 3 14 and 31).
It would have been obvious to further modify Lin (in view of Kim) wherein the third portion of the window includes an opening formed therein, wherein the display support member includes a fixing member, and wherein the window is disposed such that the fixing member is protruded through the opening, as claimed. Those skilled in the art would appreciate the ability to more directly connect the display module to the display circuitry, thereby reducing a required length of the connector. 



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al; (Publication number: US 2013/0211971 A1), hereafter Lin, in view of KIM et al; (Publication number: US 2014/0132488 A1), hereafter Kim, and in view of Kim ‘269, in view of Sang-Hyun LIM (Publication number: US 2014/0355227 A1), hereafter Lim.

Regarding claim 5:
	Lin (in view of Kim and Kim ‘269) does not disclose the portable communication device of claim 2, wherein a first part of the display support member under which the third portion of the window is disposed has a first thickness, and a second part of the display support member extended from the first part has a second thickness thicker than the first thickness.
	However, Lim discloses a display device with cover window. More specifically, Lim discloses a width of the lens unit 40 of the cover window may become thicker in the direction away from the printed circuit board 15 (Lim Figures 9 – 11; and [0061]).
	It would have been obvious to further modify Lin (in view of Kim and Kim ‘269) wherein a first part of the display support member under which the third portion of the window is disposed has a first thickness, and a second part of the display support member extended from the first part has a second thickness thicker than the first thickness, as claimed. Those skilled in the art would appreciate an ability to view of uniform display image across the curved region of the display.

Claim(s) 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al; (Publication number: US 2015/0043142 A1), hereafter JANG, in view Kim ‘269.
Regarding claim 12:
	JANG discloses a portable communication deice (JANG ABSTRACT: Figure 2 200), comprising: a housing including a bezel region (JANG [0090] and Figures 3A,3B – side of casing corresponding to the second region B corresponds to claimed bezel region); a flexible display (JANG [0095]), the flexible display further comprising: a display panel including a front surface (JANG Figure 9 – display 551b includes a portion that is substantially flat), a side surface extended from and at least partially angled with respect to the front surface (JANG Figure 9 – display 551b includes a portion which extends from the substantially flat portion and is partially slopped), and a rear surface extended from and at least partially angled with respect to the side surface (JANG Figure 9 – display 551b includes a portion that extends from the slopped portion and contacts the frame 503 at an angle relative to the sloped portion); and a window forming an outer surface of the flexible display, the window including a first portion covering the front surface of the display (JANG Figure 9 – window 551a covers the display 551b), wherein the window is attached to the housing at the bezel region (JANG Figure 9 – window 551a contacts the frame 503, as illustrated). 
	JANG does not disclose an elastic member disposed between the side surface of the display panel and a corresponding portion of the window.
	However, Kim ‘269 discloses an elastic member disposed between the side surface of the display panel and a corresponding portion of the window (see for example Kim ‘269 Figure 7 illustrating adhesive between curved portion of the display and window).
	It would have been obvious to modify JANG to include an elastic member disposed between the side surface of the display panel and a corresponding portion of the window, as clamed. Those skilled in the art would appreciate the ability to reduce stress or delamination do to due to bending thereof.

Regarding claim 14:
 	JANG (in view of Kim ‘269) discloses a portable communication device of claim 12, wherein the bezel region of the housing further comprises an outer portion member which creates a recess configured to accommodate the flexible display (JANG Figure 9 – frame 503 includes a recess or space which accommodates the flexible display such that is folds upwards).

 Regarding claim 18:
  	JANG (in view of Kim ‘269) discloses the portable communication device of claim 12, wherein the bezel region of the housing is disposed at a side portion of the housing and further comprises a step (JANG Figure 9 – see shape of case 503 in form of a step, as claimed), and wherein the first portion of the window extends along the front surface of the display panel past the side surface and meets the step, such that the window at least partially overlap the side of the housing (JANG Figure 9 – portion of 551a extends beyond slopping portion of display 551b to meet the step at 503 by overlapping side portion of the display, as claimed).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al; (Publication number: US 2015/0043142 A1), hereafter JANG, in view Kim ‘269, in view of Choi.

Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 3.


Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al; (Publication number: US 2015/0043142 A1), hereafter JANG, in view of Kim ‘269, and in view of Kim et al; (publication number: US 2018/0249584 A1), hereafter Kim ‘584.

Regarding claim 13:
	JANG (in view of Kim ‘269) does not disclose the portable communication device of claim 12, wherein the window further comprises a second portion inwardly extended and disposed under the rear surface of the display panel.
	However, Kim ‘584 discloses an electronic device including a bent display and method of display image on bent display. More specifically, Kim ‘584 discloses wherein the window further comprises a second portion inwardly extended and disposed under the rear surface of the display panel (Kim ‘584 Figure 5B – window 513 extends under the rear display 514 and curved inwardly at the region where the window 513 contacts the housing 511, as claimed).
	It would have been obvious to modify JANG (in view of Kim ‘269) wherein the window further comprises a second portion inwardly extended and disposed under the rear surface of the display panel, as claimed. Those skilled in the art would appreciate the ability to provide an input unit within the cavity formed by the bent display, thereby providing additional functionality to the user.

Regarding claim 20:
	JANG (in view of Kim ‘269 and Kim ‘584) discloses the portable communication device of claim 13, further comprising: a display support member disposed under the flexible display such that the second portion of the window is at least partially disposed between the flexible display and the display support member (Kim ‘584 – end portion of window 513 is between housing 511 and display 512 at the region wherein the window 513 contacts the housing 511).



Allowable Subject Matter
Claims 6 – 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengitsu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Examiner, Art Unit 2623